Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered August 27, 1998, convicting him of rape in the first degree (two counts), sodomy in the first degree (three counts), sexual abuse in the first degree (six counts), and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we find that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., O’Brien, Plorio and Schmidt, JJ., concur.